

114 SCON 58 IS: Expressing the sense of Congress that rates for inmate calling service should not exceed the affordable modified rate caps adopted by the Federal Communications Commission.
U.S. Senate
2016-12-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III114th CONGRESS2d SessionS. CON. RES. 58IN THE SENATE OF THE UNITED STATESDecember 7, 2016Mr. Booker submitted the following concurrent resolution; which was referred to the Committee on Commerce, Science, and TransportationCONCURRENT RESOLUTIONExpressing the sense of Congress that rates for inmate calling service should not exceed the
			 affordable modified rate caps adopted by the Federal Communications
			 Commission.
	
 Whereas an estimated 5,000,000 United States children have, or have had, a parent in prison or jail;
 Whereas phone calls make it easier for families of incarcerated individuals to maintain positive relationships with their loved ones who are incarcerated;
 Whereas phone calls help to reduce recidivism and promote the well-being of children; Whereas a reduction in recidivism rates by just 1 percent would save United States taxpayers $250,000,000 per year in correctional costs;
 Whereas families of incarcerated individuals frequently experience financial hardship because of the loss of a key wage earner;
 Whereas the cost of maintaining contact with incarcerated loved ones through in-person visits can be prohibitive;
 Whereas written correspondence, especially with small children and disabled individuals, can be an inadequate way of maintaining communication; and
 Whereas the Federal Communications Commission has been steadfast in its efforts, in accordance with its authority under the Communications Act of 1934 (47 U.S.C. 151 et seq.)—
 (1)to bring about a compromise on inmate calling service rate caps; and
 (2)to ensure that those rates are just and reasonable: Now, therefore, be it
	
 That it is the sense of Congress that— (1)rates for inmate calling service should not exceed the affordable modified rate caps adopted by the Federal Communications Commission as of the date of the adoption of this resolution; and
 (2)reduced inmate calling service rates should be implemented swiftly because of the importance of inmate calling service as a rehabilitative means of communication.